Title: To Thomas Jefferson from W. J. Alldridge, 1 July 1808
From: Alldridge, W. J.
To: Jefferson, Thomas


                  
                     Sr 
                     
                     Rippen Lodge near DumfriesJuly 1st, 1808.
                  
                  Knowing that your time must be very much occupied, It is with reluctance I again trouble you, with a request to furnish me with another drawing of your Spectacles, as the person who engaged to make a pair for me has mislaid the former drawing you sent me,—A circumstance I have great reason to regret, as for the wont of a pair suitable to my sight, my eyes suffer exceedingly, I should rather my eye, as since I had the pleasure of Seeing you, I have lost the use of one of them.—
                  Lest Mr. Baker should again disappoint me, I will beg the further favor of the person’s name, who made Yours. 
                  I am Sr Yr obliged Hble Sert
                  
                  
                     W J Alldridge 
                     
                  
               